 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MED-LEGAL, LLC,                                      Case No.: 19cv0976-JAH (AGS)
12                                       Plaintiff,
                                                          ORDER VACATING HEARING
13   v.                                                   DATE
14   ARCUITY AI, INC., JOHN JOSEPH
     SALVATI, JESSICA LOPEZ, and
15
     WER.AI, INC.,
16                                    Defendant.
17
18         After a careful review of the parties’ submissions, the Court deems Defendants’
19   Arcuity AI, Inc., et. al.’s motion to dismiss (Doc. No. 38), suitable for adjudication without
20   oral argument. See CivLR 7.1 (d.1).
21         Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is taken under
22   submission without oral argument and the hearing set for December 16, 2019, is
23   VACATED. The Court will issue an order in due course.
24         IT IS SO ORDERED
25   DATED:      December 9, 2019
26                                                    _________________________________
                                                      JOHN A. HOUSTON
27
                                                      United States District Judge
28

                                                      1
                                                                                 19CV0976 JAH (AGS)
